F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 18 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    ARMAND ANDREOZZI,

                Plaintiff - Appellant,

    v.

    CIVIGENICS; STEVE JAMES,                             No. 02-1287
    Administrator; MR. MUREN,                   (D.C. No. 01-MK-1162 (PAC))
    Assistant Administrator (FNU);                      (D. Colorado)
    CASE MANAGER, (F & LNU);
    CIVIGENICS, ADMINISTRATOR
    (F & LNU); ASSISTANT
    ADMINISTRATOR (F & LNU),

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before LUCERO , McKAY , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff-appellant Armand Andreozzi, an inmate proceeding pro se, appeals

the district court’s decision dismissing his     Bivens 1 claims challenging his pretrial

detention. Because the district court has not yet entered a final, appealable

decision, however, we must dismiss this appeal for lack of appellate jurisdiction.

See 28 U.S.C. § 1291.

       The magistrate judge issued her report and recommendation May 2, 2002,

giving the parties ten days to file any objections.      See Fed. R. Civ. P. 72(b).

Andreozzi then filed a motion to enlarge the time he had to file his objections.

See generally Houston v. Lack      , 487 U.S. 266, 268, 270, 276 (1988) (holding pro se

inmate’s notice of appeal deemed filed when he gives it to prison officials); Dunn

v. White, 880 F.2d 1188, 1190 (10th Cir. 1989) (applying Houston to inmate’s

filing objections to magistrate’s report). Because it was not yet aware that

Andreozzi had requested additional time to file his objections, however, the

district court, on May 23, 2002, adopted the magistrate judge’s report and

recommendation, after noting that neither party had filed any objections. That

same day, the district court received Andreozzi’s motion to enlarge his time to



1
     Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics             ,
403 U.S. 388 (1971).

                                               -2-
object. The district court then granted Andreozzi’s motion, on June 14, 2002,

giving him an additional twenty days from the date of that order to file his

objections. Andreozzi, however, apparently then unaware that the district court

had granted him additional time to object, see, e.g., Appellant’s Opening Br. at 5,

filed his notice of appeal instead. This appeal followed. Even now, neither party

appears to be aware that the district court granted Andreozzi additional time to

object. See id. at 5 (arguing district court should have granted motion to enlarge

time to object); Appellant’s Reply Br. at 1-2 (same); Appellees’ Answer Br. at 3-4

(arguing district court did not have to grant motion to enlarge time to object).

      Because the district court has never taken any further action in this case,

after granting Andreozzi additional time to file his objections, there is currently

no final decision from which Andreozzi can appeal. Cf. Trotter v. Regents of

Univ. of N. M., 219 F.3d 1179, 1183 (10th Cir. 2000) (noting district court clearly

did not consider final its order giving plaintiff ten days to amend her complaint).

We, therefore, must DISMISS this appeal for lack of appellate jurisdiction and

REMAND this cause to the district court.


                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge


                                          -3-